Title: To John Adams from Rev. Manasseh Cutler, 15 December 1802
From: Cutler, Rev. Manasseh
To: Adams, John



Sir
Washington 15h. Decr. 1802.

The members of the house had arrived in sufficient numbers to form a House on Tuesday, the 7h. instant, but the Senate had not a quarum untill monday—(13h.). On that day they attempted to elect a President pro-tem. in the absence of the Vice President, who has not yet arrived but did not come to a choice. Mr. Tracy had 7 votes—Mr. Bradley—7—there were 2 featuring & 2 won blanks. Yesterday Mr. Bradley was elected, but I have not heard how the votes stood. A joint committee, as usual was sent to the President, & this day his Message was delivered, by his Secretary, to both Houses. Presuming it might be agreeable to you to see this document, & it being printed in Smiths paper of this day, I embrace this early opportunity to enclose it. Any interesting documents which may be communicated to the House, in the course of the session, & such as you would wish to See, when I can procure duplicates, I shall forward with pleasure
I am, with considerations of the highest / respect / Sir, / your most humble Servt:
M Cutler